ORDER
PER CURIAM.
Defendant was convicted by a jury of attempted robbery in the second degree and assault in the third degree. He was sentenced by the court as a class X offender to seven years imprisonment on the attempted robbery count. The jury recommended a fine to be set by the court on the assault count; the court set the fine at $100. He appeals; we affirm. We have reviewed the record and find the claims of error are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rule 30.25(b).